 


109 HR 2038 IH: To prevent the retroactive application of changes to Trans-Alaska Pipeline Quality Bank valuation methodologies.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2038 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prevent the retroactive application of changes to Trans-Alaska Pipeline Quality Bank valuation methodologies. 
 
 
1.DefinitionsIn this Act:
(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
(2)TAPS quality bank valuation methodologiesThe term TAPS quality bank valuation methodologies means valuation methodologies applied for the purpose of establishing monetary adjustments paid by or to shippers of oil on the Trans-Alaska Pipeline (as authorized by the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651 et seq.) through the operation of a quality bank to compensate for differentials in the value of shippers’ oil commingled in the pipeline.
2.Federal Energy Regulatory Commission review of Trans-Alaska Pipeline carrier tariffsPursuant to the ratemaking authority of the Commission under section 60501 of title 49, United States Code, in carrying out a review of Trans-Alaska Pipeline carrier tariffs, the Commission shall not approve any retroactive application of TAPS quality bank valuation methodologies.
3.Effective dateThis Act applies to orders of the Commission issued after December 31, 2005. 
 
